        Case 3:19-cv-00300-JWD-SDJ          Document 72      05/24/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

SERGIO CASANOLA
                                                         CIVIL ACTION
VERSUS
                                                         NO. 19-300-JWD-SDJ
DELTA MACHINE AND
IRONWORKS, LLC
                                        OPINION

       On April 19, 2021, the Magistrate Judge issued a Report and Recommendation (Doc.

69) in which he recommended that Defendant’s Motion for Summary Judgment be granted.

Plaintiff objected (Doc. 71). The Court has made an independent de novo review of the entire

record and carefully considered the arguments made by Mr. Casanola in his objection. After

having done so, the Court agrees with and adopts entirely the reasons for dismissal set forth

in the Magistrate Judge’s Report and Recommendation. Accordingly,

       IT IS ORDERED that that Defendant’s Motion for Summary Judgment (Doc. 57) is

GRANTED and that Plaintiff’s cause of action is DISMISSED with prejudice.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on May 24, 2021.

                                                S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
